In The
United States Court of Appeals
                  For the Seventh Circuit
                      _______________________ 
                                   
No. 09‐2516 
 
UNITED STATES OF AMERICA,  
                                                  Plaintiff‐Appellee, 
                                  v. 
 
SIDNEY O. SELLERS, 
                                               Defendant‐Appellant. 
 
                    _________________________ 
                                    
            Appeal from the United States District Court 
     for the Northern District of Indiana, Hammond Division. 
        No. 2:08‐cr‐00023‐RL‐APR‐1— Rudy Lozano, Judge. 
                   __________________________ 
                                    
        ARGUED May 18, 2010 — DECIDED May 19, 2011* 
                    _________________________ 
 
           



*    This opinion is being released initially in typescript form. 
2                                                          No. 09-2516


         Before  O’CONNOR**,  Associate  Justice,  and  KANNE 
and ROVNER, Circuit Judges.  
          
         ROVNER,  Circuit  Judge.    As  part  of  a  sting  operation, 
police  officers  and  Drug  Enforcement  Administration 
officers  staked  out  Sidney  Sellers’s  car.    When  they  pulled 
the  car  over  for  traffic  violations,  they  found  a  fully  loaded 
handgun  registered  in  Illinois.    Sellers,  however,  was  in 
Indiana.    Upon  arrest  for  possession  of  a  handgun  without 
the  requisite  license,  an  inventory  search  of  Sellers’s  car 
revealed  several  bags  containing  crack cocaine.   Sellers  was 
charged  with  and  convicted  by  a  jury  of  possession  with 
intent to sell crack cocaine and possession of a firearm used 
in  drug  trafficking,  and  sentenced  to  180  months 
incarceration.    In  this  court,  Sellers  argues  that  the  district 
court deprived him of his Sixth Amendment right to choice 
of  counsel  by  failing  to  grant  a  continuance,  that  the  court 
erred  in  denying  his  motion  to  suppress  evidence  gathered 
pursuant  to  the  search  of  his  vehicle,  and  that  the 
government  lacked  sufficient  evidence  at  trial  to  prove  him 
guilty  beyond  a  reasonable  doubt  of  the  drug  offense.  
Because  we  find  that  Sellers  was  indeed  denied  his  Sixth 
Amendment  right  to  counsel  of  his  choosing,  the  judgment 
of  the  district  court  is  vacated  and  the  case  remanded  for  a 


  The Honorable Sandra Day O’Connor, Associate Justice of 
**

the  United  States  Supreme  Court  (Ret.),  sitting  by 
designation pursuant to 28 U.S.C. § 294(a). 
No. 09-2516                                                           3


new  trial.    We  need  not  address  Sellers’s  other  issues 
presented for review. 
         
                                  I. 
         
        Our  holding  obviates  the  need  to  detail  the  facts 
surrounding  Sellers’s  criminal  activity  and  arrest.    Instead, 
we focus on the particulars surrounding Sellers’s choice and 
retention of counsel, and the district court’s response.  
         
        Sellers  initially  retained  attorney  David  Wiener  to 
represent  him  against  the  drug  and  gun  charges.  
Apparently,  shortly  after  Sellers  engaged  Wiener,  Wiener 
approached  attorney  Michael  Oppenheimer  and  asked  him 
to  appear  as  secondary  counsel.    R.  36,  Tr.  5/9/08  at  10‐11.  
Oppenheimer,  by  all  indications,  was  a  stranger  to  Sellers, 
having  never  been  hired  by  him.    Nevertheless, 
Oppenheimer filed an appearance, Wiener did not.  Thus at 
his  probable  cause  and  detention  hearing  on  February  22, 
2008,  Sellers  appeared  with  Oppenheimer  alone.  
Oppenheimer  appeared  with  Sellers  again  on  March  13, 
2008,  at  his  arraignment  before  Magistrate  Judge  Rodovich.  
At that hearing, the magistrate judge set a deadline of April 
12,  2008,  for  pre‐trial  motions,  April  25  for  the  pre‐trial 
conference,  and  May  12  for  trial.    The  pre‐trial  conference 
was  later  re‐set  to  May  2,  2008  due  to  Oppenheimer’s 
automobile trouble on April 25. 
         
4                                                         No. 09-2516


        At  the  pre‐trial  conference  on  May  2,  Oppenheimer 
indicated  that  he  would  file  imminently  two  motions  —  a 
motion to suppress evidence and a motion to continue.  The 
magistrate  judge  set  dates  requiring  pre‐trial  motions  by 
May 6 and government responses by May 20.  The latter date 
fell  eight  days  past  the  original  trial  date,  presumably 
anticipating  that  the  district  court  would  grant  the 
continuance.    The  magistrate  judge  indicated,  nevertheless, 
that  these  dates  were  contingent  upon  the  district  court’s 
grant  of  a  continuance.1    On  May  5,  the  district  court  judge 
issued an order setting a status conference for the following 
day.  
        Oppenheimer  filed  his  motion  to  suppress  evidence 
on  May  6.    The  government  immediately  objected  that  the 
motion was late, having not been filed within the thirty days 
following  the  March  13  arraignment  as  originally  ordered.  
The  next  day,  Sellers  filed  his  motion  for  a  continuance, 

1 The parties have informed this court that they are unable to 
provide  transcripts  of  the  proceedings  before  Magistrate 
Judge  Rodovich  on  May  2,  2008,  as  they  were  held  in 
chambers and off the record.  R. 36.  We therefore have only 
the  parties’  representations  of  what  Magistrate  Judge 
Rodovich  said  at  that  hearing.    After  conferring  with  the 
magistrate  judge,  the  district  court  judge  stated  on  the 
record,  and  Sellers’s  counsel  confirmed,  that  the  magistrate 
judge  unequivocally  informed  the  defendant  that  the  dates 
he  was  setting  were  contingent  on  the  district  court’s  grant 
of a continuance.  See R. 36, Tr. 5/9/08 at 5‐6, 26‐27. 
No. 09-2516                                                         5


which  asserted  first,  that  counsel  had  filed  the  motion  to 
suppress  on  May  6  in  reliance  on  the  magistrate  judge’s 
briefing  schedule,  and  second,  that  Sellers  required  a 
continuance  to  allow  him  to  proceed  with  his  counsel  of 
choice, David Wiener.  R. 26 at 2.   
         
        That same day, May 7, the district court judge denied 
both  the  motion  for  a  continuance  and  the  motion  to 
suppress evidence.  In dismissing the motion to continue, the 
court  explained  that  the  case  had  been  set  for  trial  since 
March 13, 2008, and that Sellers had filed the motion for the 
continuance  just  three  business  days  before  the  scheduled 
trial  date.    The  district  court  did  note  that  the  magistrate 
judge  had  extended  the  dates  for  filing,  but  stated  that 
“Magistrate  Rodovich  gave  the  dates  for  the  filing  of  the 
motion  to  suppress  and  the  response  contingent  upon  this 
Court  granting  a  motion  to  continue.”    R.  30  at  2.    The 
district  court  judge  also  claimed  to  be  “baffled”  by  the 
information  that  David  Wiener  was  lead  counsel  and 
counsel  of  choice  for  Sellers.    Wiener,  the  court  noted,  had 
yet  to  file  an  appearance  in  the  case,  and  Oppenheimer’s 
associate  had  failed  to  mention  a  proposed  change  in 
counsel  when  appearing  at  the  status  hearing.  
“Additionally,” the district court judge wrote, “it is typically 
this Court’s rule that new counsel take the case as they find 
it.”  R. 30 at 2.  Finally, the district court noted that Sellers’s 
attorney  had  missed  several  filing  deadlines  and  failed  to 
show  good cause  to file a late motion.  In  short,  the  district 
6                                                       No. 09-2516


court denied the motion for a continuance and confirmed the 
trial date of May 12, 2008.  
          
         Oppenheimer appeared  again  with Sellers  on May  9 
and  orally  renewed  his  motion  for  a  continuance.    Wiener, 
Oppenheimer explained, had been retained by Sellers to act 
as lead counsel in the case and had informed Oppenheimer 
that he would file his appearance shortly.  Wiener, however, 
was scheduled to begin a murder trial in state court on May 
12, the date Sellers’s trial was set to start, and then a second 
murder  trial  on  May  19.    Consequently,  because 
Oppenheimer  had  not  intended  to  act  as  lead  counsel,  and 
had  not  prepared  adequately  for  trial,  and  because  Wiener 
was  not  available,  Oppenheimer  renewed  his  motion  for  a 
continuance.  The court again denied the motion but delayed 
the  trial  one  week  as  a  courtesy  to  counsel,  to  allow  the 
parties to brief the motion to suppress.  The new trial date of 
May 19, 2008, was no better for Wiener, as he was scheduled 
to begin his second murder trial in state court that day. 
         
        On May 12, at a pre‐trial hearing, Oppenheimer again 
appeared  for  Sellers,  but  informed  the  court  that  Wiener 
would  enter  his  appearance  that  day  and  that  Wiener  was 
hopeful that he would be able to appear for trial on May 19.   
         
        Sellers appeared before  the district court  judge again 
on  Friday,  May  16,  after  he  informed  the  court  that  he 
wished  to  fire  Oppenheimer.    Sellers  addressed  the  court 
No. 09-2516                                                         7


and announced first, that he had not chosen Oppenheimer as 
his counsel, second, that he had retained Wiener, and third, 
that  because  Wiener  had  never  appeared,  he  had  been  in 
contact  with  two  additional  attorneys,  one  of  whom  he 
hoped  to  hire.    The  district  court  informed  Sellers  that 
although  he  was  free  to  fire  Oppenheimer,  the  court  was 
unlikely  to  grant  a  continuance  to  allow  new  counsel 
additional time to prepare for trial.  Sellers reiterated that he 
wished  to  fire  Oppenheimer  but  reluctantly  agreed  to 
continue  with  him  until  he  could  be  assured  that  he  had 
substitute counsel for trial. 
           
          On the scheduled date of trial, Monday, May 19, 2008, 
Sellers  appeared  with  both  Oppenheimer  and  his  newly 
retained  attorney,  Santo  Volpe.    Each  counsel  and  the 
defendant  addressed  the  court  announcing  his  situation:  
Sellers  told  the  court,  “I  don’t  want  Mr.  Oppenheimer  to 
represent  me.    We  have  too  many  differences  on  the  case.  
We  don’t  see  eye  to  eye.  We  don’t  get  along.”    R.  74,  Tr. 
5/19/08  at  7.    The  new  attorney,  Volpe,  reported  that  he 
would file an appearance in the case only if the court would 
continue the case to allow him adequate time to prepare for 
trial.    Finally,  Oppenheimer  informed  the  court  that  Sellers 
had  fired  him  on  Friday  and  hired  Volpe  in  his  stead.    The 
district court judge denied the informal motion to continue, 
explaining  that  he  had  already  attempted  to  accommodate 
counsel  by  hearing  an  untimely  motion  to  suppress,  by 
pushing back the trial date from May 12 to May 19, and by 
8                                                          No. 09-2516


cancelling  his  attendance  at  a  Seventh  Circuit  conference.  
The court noted further that Sellers’s repeated promises that 
Wiener  would  file  an  appearance  never  came  to  fruition.  
The district court then instructed Sellers that he was free to 
fire  Oppenheimer  (who,  it  is  worth  repeating,  Sellers  had 
never  hired  in  the  first  place),  but  that  if  another  attorney 
did not enter his appearance that day, Sellers would have to 
proceed  to  trial  pro  se.    Sellers  ultimately  agreed  “under 
protest,”  as  he  put  it,  to  continue  with  Oppenheimer  as  his 
counsel.  R. 74, Tr. 5/19/08 at 8,13.  Following a three day jury 
trial,  Sellers  was  convicted  on  all  counts.    He  was  later 
sentenced  to  a  term  of  imprisonment  of  180  months.    After 
unsuccessful post‐trial motions, Sellers filed this appeal. 
          
         In  this  court,  Sellers  argues  that  the  district  court’s 
refusal to grant him a continuance deprived him of his Sixth 
Amendment right to choice of counsel.  We agree that Sellers 
was  deprived  of  his  Sixth  Amendment  right  and  that  he  is 
therefore entitled to a new trial.   
          
                                    II. 
          
         The Sixth Amendment grants a defendant the right to 
assistance  of  counsel.    United  States  v.  Gonzalez‐Lopez,  548 
U.S.  140,  144  (2006).    This  includes  the  right,  when  the 
defendant  has  the  means  to  retain  his  own  attorney,  to  be 
represented by counsel of choice.  Id.  Consequently, a court 
cannot  arbitrarily  or  unreasonably  deny  a  defendant  the 
No. 09-2516                                                             9


right to retain chosen counsel.  Carlson v. Jess, 526 F.3d 1018, 
1024  (7th  Cir.  2008).    The  right  is  separate  from  the 
generalized  due  process  right  to  a  fair  trial,  and  thus  the 
deprivation  of  the  right  is  complete  when  the  defendant  is 
erroneously  denied  counsel  of  choice.    Gonzalez‐Lopez,  548 
U.S.  at  148.    Such  a  denial  constitutes  structural  error  and 
justifies reversal without inquiry into prejudice.  Id. at 150. 
          
         The  right  to  counsel  and  the  right  to  engage  counsel 
of one’s choosing, however, are not absolute.  A court retains 
wide latitude to balance the right to choice of counsel against 
the needs of fairness to the litigants and against the demands 
of its calendar.  Gonzalez‐Lopez, 548 U.S. at 152; United States 
v.  Smith,  618  F.3d  657,  666  (7th  Cir.  2010);    United  States  v. 
Carrera, 259 F.3d 818, 824‐25 (7th Cir. 2001).  This means, of 
course,  that  trial  courts  have  broad  discretion  to  grant  or 
deny a request for a continuance to substitute new counsel.  
Carlson,  526  F.3d  at  1025.    “Only  an  unreasoning  and 
arbitrary  insistence  upon  expeditiousness  in  the  face  of  a 
justifiable  request  for  delay”  violates  the  Sixth  Amendment 
right.  Carrera, 259 F. 3d at 825.  In determining whether the 
decision  was  arbitrary,  we  consider  both  the  circumstances 
of  the  ruling  and  the  reasons  given  by  the  judge.    United 
States v. Santos, 201 F. 3d 953, 958 (7th Cir. 2000).  
          
         In  its  May  7  order,  the  district  court  offered  three 
primary  explanations  for  its  initial  denial  of  a  continuance.  
First,  the  motion  was  filed  past  the  deadline  for  pre‐trial 
10                                                           No. 09-2516


motions  set  by  the  magistrate  judge  and  only  days  before 
trial.    R.  30  at  1‐2.    Second,  Sellers’s  preferred  counsel  had 
not  yet  filed  an  appearance  and  even  if  he  had,  the  court 
would follow its own rule that if a defendant wishes to hire 
a  new  lawyer,  that  “new  counsel  take  the  case  as  they  find 
it.”  R. 30 at 2.  Third, Oppenheimer had repeatedly missed 
other deadlines in the matter.2  Id.   
           
          After  the  court  issued  the  order,  Oppenheimer 
renewed  his  motion  orally  before  the  court  during  pre‐trial 
hearings.    In  sticking  with  his  original  denial,  the  district 
court,  from  the  bench,  offered  several  additional 
explanations  for  denying  the  continuance.    These  included 
the  fact  that  the  court  had  already  accommodated  the 
defendant  by  moving  the  case  back  one  week,  the 
government had timely turned over discovery, the case was 
not  complex,  the  judge  had  cancelled  his  attendance  at  the 
Seventh  Circuit  judicial  conference,  the  delay  of  the  trial 
would  affect  other  cases  in  need  of  trial  dates,  and  that  he 
was responding to the propensity of other Illinois counsel to 
request last minute continuances. 
           

2 Interestingly, the court denied the motion for a continuance 
to  substitute  new  counsel  in  part  because  of  the  failings  of 
counsel.    Under  this  reasoning,  a  defendant  whose  lawyer 
fails  to  comply  with  the  court’s  deadlines  will  be  saddled 
with  his  ineffective  counsel  precisely  because  the  lawyer  is 
ineffective.   
No. 09-2516                                                            11


        To determine whether the decision was arbitrary, we 
consider  the  reasons  for  denial  articulated  by  the  district 
court judge.  See Santos, 201 F.3d at 958.  We begin with the 
court’s  repeated  statement  —  reiterated  four  times  —  that 
the  continuance  would  be  denied,  in  part,  because  “it  is 
typically  this Court’s rule that new counsel take the case as 
they find it.”  R. 30 at 2.  See also R. 74, Tr. 5/19/08 at 5; R. 36, 
Tr.  5/16/08  at  4,  26.    This  is  not,  however,  the  rule  in  this 
Circuit.    Quite  the  opposite.    The  Sixth  Amendment 
demands  that  a  district  court  may  not  arbitrarily  and 
unreasonably  deny  a  continuance  to  provide  for  choice  of 
counsel.  Carlson, 526 F.3d at 1024.  Adhering to a rigid rule 
that “a lawyer must take the case as he finds it” is exactly the 
type  of  arbitrary  rule  that  the  Sixth  Amendment  prohibits.  
See Id. at 1026.  Thus a myopic insistence on proceeding with 
a  scheduled  trial  date  in  the  face  of  a  valid  request  for  a 
continuance  is  arbitrary  and  unreasonable.    United  States  v. 
Miller, 327 F.3d 598, 601 (7th Cir. 2003). 
         
        But what of the district court’s other explanations for 
the denial?  The district court seemed particularly concerned 
about  the  “eleventh‐hour”  filing  for  a  continuance  and  the 
related  fact  that  Sellers’s  attorney  had  missed  the  deadlines 
for other pre‐trial filings.  See R. 30 at 1 (criticizing the 11th 
hour motion); R. 36, Tr. 5/9/08 at 15‐16, 20 (same); R. 36, Tr. 
5/16/08 at 18 (same);  R. 74, Tr. 5/19/08 at 12 (same); R. 30 at 
2‐3  (criticizing  counsel  for  ignoring  other  pretrial  filing 
deadlines); R. 36, Tr. 5/9/08 at 31, 34 (same); R. 74, Tr. 5/19/08 
12                                                            No. 09-2516


at  10  (same).    A  district  court,  after  all,  has  a  legitimate 
interest  in  ensuring  that  parties  abide  by  scheduling  orders 
to  ensure  prompt,  orderly,  and  fair  litigation.    Campania 
Mgmt. Co., Inc. v. Rooks, Pitts & Poust, 290 F.3d 843, 851 (7th 
Cir. 2002).  Even where Sixth Amendment rights are at stake, 
a district  court  legitimately can balance the right to counsel 
of  choice  against  the  demands  of  its  calendar  and  make 
scheduling  and  other  decisions  that  effectively  exclude 
chosen  counsel.    Gonzalez‐Lopez,  548  U.S.  at  152.    The  key, 
however,  is  whether  the  court  has  indeed  balanced  those 
interests, or instead has acted arbitrarily.   
          
         It is through this lens that we view the district court’s 
explanation  that  the  defendant’s  motion  for  a  continuance 
came  too  late.    Oppenheimer  filed  the  first  motion  for  a 
continuance on May 7, 2008, five days (three business days) 
before the originally scheduled May 12 trial date.  This fact, 
the  government  says,  distinguishes  Sellers’s  case  from  one 
upon which the defendant heavily relies – Carlson, 526 F.3d 
at  1018.    In  Carlson,  this  Circuit  found  that  the  court  had 
denied a defendant his Sixth Amendment right to counsel of 
choice  when  he  requested  new  counsel  four  days  prior  to 
trial.  “Most notably, in Carlson,” the government says, “the 
defendant  filed  his  motion  one  week  before  trial  .  .  .  .  In 
contrast,  Sellers  failed  to  file  his  first  written  motion  for  [a] 
continuance  until  three  business  days  before  trial  was 
scheduled  to  begin.”    (Government  brief  at  22‐23).    This 
juxtaposition  is  confounding.    In  fact,  both  Carlson  and 
No. 09-2516                                                           13


Sellers  filed  their  motions  at  approximately  the  same  point 
in  litigation    —  in  Carlson’s  case,  on  August  23,  just  four 
days  (and  two  business  days)  before  the  scheduled  August 
27 trial.  Carlson, 526 F.3d at 1020.  Sellers, on the other hand, 
filed his motion five days (three business days) prior to trial.  
In  reviewing  the  Carlson  case,  this  court  found  that  the 
timing  of  Carlson’s  motion  was  understandable  as  he  had 
filed  his  motion  to  substitute  immediately  after  he  retained 
new  counsel,  he  had  never  requested  substitute  counsel 
previously, he had no history of gaming the system, and the 
time  since  arraignment  was  “relatively  short.”    Carlson,  526 
F.3d  at  1026.    The  court  also  noted  that  the  case  was 
relatively  simple  and  would  not  require  a  lengthy  trial  nor 
many  witnesses.    The  same  can  be  said  for  Sellers  on  all 
counts  (in  fact,  the  time  from  Sellers’s  arraignment  to  the 
scheduled  trial  date  was  only  sixty  days  –  shorter  by  more 
than a third than Carlson’s ninety‐nine days).  See also Santos, 
201 F.3d at 958‐59 (two and a half months from indictment to 
trial  was  not,  among  other  reasons,  a  reason  to  deny  a 
continuance).    Like  Sellers,  Carlson  informed  the  court  that 
communication  between  his  lawyer  and  himself  had 
completely  broken  down  and  that  they  could  not  agree  on 
an  approach  to  the  defense.    Carlson,  526  F.3d  at  1027.    If 
there  is  any  difference  at  all,  it  is  that  Carlson  remained  in 
custody  while  his  case  was  pending  whereas  Sellers  was 
released  on  bond.    Although  this  may  have  given  Sellers 
incentive to delay his trial, there is no evidence in the record 
that  his  request  to  delay  the  trial  in  order  to  accommodate 
14                                                         No. 09-2516


the  appearance  of  his  counsel  of  choice  was  filed  in  an 
attempt to postpone incarceration.  To the contrary, this was 
the first and only motion for a continuance that Sellers filed 
prior to trial, and there was an abundance of evidence that, 
from  day  one,  Sellers  had  been  represented  by  a  lawyer  he 
never chose.  
           
         We  look,  however,  not  just  at  how  close  to  trial  the 
request came, or how long it has been since the arraignment, 
but rather, as the court did in Carlson, we look at the whole 
of the circumstances surrounding the last minute filing.  See 
also Smith, 618 F.3d at 666 (looking at the court’s comments, 
taken  as  a  whole);  Santos,  201  F.3d  at  958  (“the  appellate 
court must consider both the circumstances of the ruling and 
the reasons given by the judge for it”).  At arraignment, the 
magistrate  judge  ordered  all  pretrial  motions  to  be  filed 
within thirty days of the March 13, 2008 arraignment (i.e. on 
April 12, 2008), and set a trial date for May 12, 2008.  As of 
the  pre‐trial  conference  on  May  2,  2008,  Oppenheimer  had 
not  filed  any  pre‐trial  motions  on  Sellers’s  behalf.    On  that 
date,  Oppenheimer  informed  the  magistrate  judge  that  he 
was not counsel of choice and that he would file a motion for 
a  continuance  to  give  Sellers’s  chosen  counsel  the 
opportunity  to  file  an  appearance  and  prepare  for  trial.    In 
light of that information, the magistrate judge extended the 
deadlines  for  filing  motions,  contingent  on  the  district 
court’s  grant  of  the  continuance.    Oppenheimer,  apparently 
expecting  Wiener  to  replace  him  at  any  moment,  failed  to 
No. 09-2516                                                          15


file the pre‐trial motion to suppress by the original April 12 
date.    He  also  failed  to  file  his  proposed  jury  instructions, 
proposed  voir  dire,  and  joint  statement  of  the  case  as 
originally  required,  errantly  relying  on  the  magistrate’s 
judge’s contingent extension. 
          
         There is  no  doubt that Oppenheimer was  at fault for 
missing  deadlines  while  waiting  for  Wiener  to  appear,  and 
for  incorrectly  relying  on  the  magistrate  judge’s  contingent 
extension.    But  a  court  that  sacrifices  a  Sixth  Amendment 
right  without  viewing  the  circumstances  of  the  case  as  a 
whole acts arbitrarily.  When viewed through the lens of the 
case as a whole, we see that Oppenheimer assumed from the 
get‐go that Wiener would be taking the helm.  Wiener asked 
Oppenheimer only for his assistance as second chair.  R. 36, 
Tr.  5/9/08  at  9‐12.    Although  this  does  not  justify 
Oppenheimer’s failure to meet the court’s deadlines, it does 
provide  some  evidence  that  Oppenheimer  did  not  fail  to 
prepare the case  for trial and seek  a continuance  as a  delay 
tactic or for other illegitimate reasons, but rather he delayed 
preparation in true anticipation that Wiener would step in as 
he apparently had promised.  Oppenheimer appeared to be 
counting on Wiener’s appearance until the bitter end. See R. 
36, Tr. 5/9/08 at 11 (“It is my understanding, Judge, that Mr. 
Wienerʹs  appearance  has  not  yet  been  filed,  although  he 
plans on filing his appearance”); R. 36, Tr. 5/12/08 at 3 (“The 
Court:  you  were  advised  that  he  was  going  to  enter  an 
appearance  today?    Mr.  Oppenheimer:  That’s  correct,  your 
16                                                               No. 09-2516


Honor.”);  Id.  at  8  (“The  Court:  Mr.  Wiener  is  still  going  to 
enter  an  appearance  you  thought  today  some  time?    Mr. 
Oppenheimer: Yes.”);  R. 36, Tr. 5/16/08 at 22 (“The Court: As 
late  as  this  week  did  Mr.  Wiener  tell  you  he  was  going  to 
appear.  Sellers:  Yes.”). 
          
         Moreover,  although  it  is  true  that  the  district  court 
admonished Oppenheimer to prepare for trial, it issued that 
warning  on  the  Friday  prior  to  a  Monday  trial.    R.  36,  Tr. 
5/16/08 at 27.  The district court advised, “Mr. Oppenheimer, 
I  suggest  that  you  get  ready  for  trial  on  Monday  until  such 
time  as  you  are  terminated,  if  you  are  terminated.”    Id.  
(emphasis supplied).  In fact, Sellers contacted Oppenheimer 
later  that  very  day  to  fire  him.    R.  74,  Tr.  5/19/08  at  8‐9.    In 
short, it does not appear that Sellers was attempting to delay 
his  trial  or  game  the  system.    See  Carlson,  526  F.3d  at  1026; 
Santos, 201 F.3d at 959.  
 
         The  district  court  spoke  generically  of  how 
continuances burden other litigants and the court’s calendar.  
R.  36,  Tr.  5/12/08  at  4;  R.  74,  Tr.  5/19/08  at  11.    But  the  fact 
that  the  district  court  failed  to  inquire  of  either 
Oppenheimer,  or  later  Volpe,  how  long  substitute  counsel 
would  need  to  prepare  adequately  for  trial  evidences  a 
failure  to  actually  balance  the  right  to  choice  of  counsel 
against  the  needs  of  fairness,  and  suggests  that  the  district 
court  unreasonably  viewed  any  delay  as  unacceptable.    See 
United  States  v.  Williams,  576  F.3d  385,  390  (7th  Cir.  2009) 
No. 09-2516                                                            17


(“The  failure  to  inquire  how  long  the  defense  needs  to 
prepare  suggests  that  the  district  court  unreasonably 
considered any delay unacceptable: That sort of rigidity can 
only be characterized as arbitrary.”); see also Carlson, 526 F.3d 
at  1026.    A  district  court’s  schedule,  although  a  significant 
consideration,  does  not  automatically  trump  all  other 
interests.    Smith,  618  F.3d  at  666.    As  this  court  has  noted, 
trial dates frequently open when cases settle and defendants 
plead.  Carlson, 526 F.3d at 1026.  Although the district court 
had a two‐to‐three week political corruption trial set to begin 
May  26  (i.e.  a  week  after  Sellers’s  trial  began)  (R.  36,  Tr. 
5/9/08  at  22‐23),  even  the  inconvenience  of  pushing  a  trial 
back  a  month  or  so  can  easily  be  outweighed  by  a 
defendant’s interest in having counsel of choice.  See Carlson, 
526 F.3d at 1026.  
 
        The  record  provides  no  evidence  that  the  court 
balanced  any  of  these  circumstances  against  the  needs  of 
fairness and the demands of its calendar.  See Gonzalez‐Lopez, 
548  U.S.  at  152.    It  seems  instead  that  the  court  stood  on 
unyielding principle — the principle that new counsel must 
“take the case as he finds it;” the principle that continuances 
will  not  be  granted  for  those  who  request  them  at  the 
eleventh‐hour  and  miss  other  deadlines;  and  the  principle 
that delay of one case will unfairly backlog other cases.   
 
        In  addition  to  the  more  compelling  “eleventh‐hour” 
and  court  scheduling  rationales  articulated  by  the  district 
18                                                          No. 09-2516


court,  its  opinion  and  oral  rulings  are  riddled  with 
indications  of  generalized  annoyance  with  defendant’s 
counsel that smack of an arbitrary application of the rule as 
retribution  for  both  counsel’s  own  errors,  and  the  errors  of 
others.  Most strikingly, the district court confessed: 
 
      I  also  ran  into  the  problem  where  there  were 
      other  cases  with  Illinois  counsel,  who  just 
      happened  some  were  Illinois  counsel,  and  they 
      were  counsel  that  were  appearing  at  the  11th 
      hour  and  asking  for  continuances  because  of 
      new  counsel.    So  if  I  got  excited  with  you,  that 
      was  one  of  the  reasons  you  caught  my  wrath 
      because  of  the  dilemma  that  was  being  caused 
      by that.   
                  
R.  36,  Tr.  5/12/08  at  5.    There  can  be  no  more  arbitrary  and 
unreasonable  application  of  a  rule  than  as  punishment  for 
the  missteps  of  another  lawyer  in  an  unrelated  case.    There 
were  plenty  of  other  indications  that  the  court  was  simply 
annoyed  with  Oppenheimer.    The  court  appeared  to 
disbelieve  everything  from  Oppenheimer’s  claim  of  car 
trouble at one status hearing to his scheduled appearance on 
another  out‐of‐state  matter.    See,  e.g.,  R.  30  at  2  
(“Oppenheimer  failed  to  appear  at  the  first  pretrial 
conference  in  front  of  Magistrate  Rodovich,  claiming  car 
trouble”);  R.  30  at  3,  (“Oppenheimer  now  claims  to  be  in 
New  Mexico  on  a  matter,  but  does  not  explain  why  this 
No. 09-2516                                                         19


takes  precedence  to  a  trial,  or  why  he  was  not  prepared.”)3  
The  district  court  judge  even  complained  that  he  “canceled 
in  part  for  this  case  my  attendance  at  the  Seventh  Circuit 
Judicial Conference, which is being held in Chicago today,”  
R. 74, Tr. 5/19/08 at 7, and finally, that he had already “spent 
a substantial amount of time getting ready for this case over 
the weekend and in the last few weeks.”  Id. at 12; R. 36, Tr. 
5/9/08 at 20.   
 
        We reiterate that a court certainly may consider how 
last  minute  continuances  and  missed  deadlines  tread  upon 
the  rights  of  parties  and  the  demands  of  a  court’s  calendar.  
The  key,  however,  is  that  these  legitimate  considerations 
must  be  balanced  against  the  reasons  in  support  of  the 
motion  for  a  continuance  to  accommodate  new  counsel.  
Carlson, 526 F.3d at 1026‐27.  Here, the court failed in its duty 
to  look  also  at  the  other  side  of  the  scale  and  to  weigh 
Sellers’s  rationale  for  terminating  Oppenheimer.    The  court 
ought  to  have  considered  the  fact  that  Oppenheimer  had 
never  been  Sellers’s  counsel  of  choice  (R.  36,  Tr.  5/16/09  at 
23).    This  was  not  a  case  where  a  defendant  hired  one 
counsel and then later changed his mind.  More importantly, 
communication  between  Sellers  and  Oppenheimer  had 
completely deteriorated.  R. 74, Tr. 5/19/08 at 7 (“I don’t want 

3  The  district  court  judge  later  conceded  that  Oppenheimer 
had  a  “well  founded”  excuse  for  missing  the  status 
conference to attend a previously scheduled hearing in New 
Mexico.  R. 36, Tr. 5/9/08 at 13. 
20                                                            No. 09-2516


Mr.  Oppenheimer  to  represent  me.    We  have  too  many 
differences on the case.  We don’t see eye to eye.  We don’t 
get along.”).  Furthermore, the court must have known that 
Oppenheimer  was  unprepared  for  trial.    The  court  had 
informed Oppenheimer that he should prepare for trial until 
such time as he was terminated.  R. 36, Tr. 5/16/08 at 27.  But 
Oppenheimer made clear to the court that he was informed 
on the Friday before the Monday trial that he had been fired.  
R. 74, Tr. 5/19/08 at 8‐9.  In fact Oppenheimer was apparently 
so  certain  that  he  was  terminated  that  he  had  made 
arrangements  to  appear  in  another  courthouse  in  another 
matter  on  the  date  set  for  Sellers’s  trial,  and  had  to  call  his 
office from Judge Lozano’s courtroom to arrange for another 
lawyer to appear.  R. 74, Tr. 5/19/08 at 17.4  
 
        The  district  court  also  had  the  duty  to  consider  that 
Sellers’s new counsel and counsel of choice, Volpe, informed 
the court that “I would be doing a great, great disservice to 
Mr.  Sellers if I attempted to try this  case this week.”   R. 74, 
Tr. 5/19/08 at 12.  Furthermore, Sellers made it clear that he 
was  not  prepared  to  proceed  pro  se.    “Well,  Your  Honor,  I 
can’t  represent myself.”   Id. at 7.  Thus  the court  knew that 
Sellers  was  left  with  three  choices:  First,  he  could  opt  for  a 
lawyer,  not  of  his  choosing,  who,  although  somewhat 

4  It  was  clear  that  he  was  not  prepared  to  give  an  opening 
statement that day, as it was less than one page of transcript 
(250 words) and failed to present any coherent theory of the 
case.  R. 74, Tr. 5/19/08 at 177‐78.   
No. 09-2516                                                          21


familiar  with  the  case,  was  unprepared  for  trial,  and  with 
whom  he  could  not  get  along  or  agree.    Second,  he  could 
pick  a  lawyer  of  his  choice  who  was  completely  unfamiliar 
with  his  case  and  wholly  unprepared  for  trial;  or  third,  he 
could  represent  himself,  again  without  any  time  to  prepare 
for  trial  or  study  the  law.    Sellers’s  reasons  for  needing  a 
continuance  were  facially  valid,  yet  the  district  court  failed 
to  explore  them  or  balance  them  against  the  legitimate 
reasons  for  denying  the  motion  for  a  continuance.    See 
Carlson, 526 F. 3d at 1026‐27.   
 
         The government argues that Sellers’s case is similar to 
United  States  v.  Carrera,  where  this  court  upheld  the  trial 
court’s  denial  of  a  continuance  for  substitution  of  counsel 
made in the days just prior to trial.  Id. 259 F.3d 818 (7th Cir. 
2001).    The  government  ignores  the  fact  that,  because 
Carrera’s proposed new attorney never actually appeared to 
move  for  a  continuance,  the  district  court  could  not  engage 
in  the  exact  type  of  balancing  that  is  essential  before 
deciding whether a continuance is warranted.  Id. at 825  For 
this  reason,  Carrera’s  lawyer’s  motion  to  withdraw  as 
counsel  was  denied.5    Carrera,  259  F.3d  at  825  (“because  his 
attorney never moved for a continuance, we do not know if 

5 Carrera’s attorneys filed an emergency motion to withdraw 
noting  that  Carrera  had  terminated  their  representation.  
Carrera’s  new  counsel,  however,  did  not  appear  and  never 
filed  a  motion  to  continue  or  for  substitution  of  counsel.  
Carrera, 259 F.3d at 822‐23.   
22                                                       No. 09-2516


the  government  would  have  opposed  the  motion,  if  the 
judge  had  a  scheduling  conflict,  or  if  a  continuance  would 
have caused hardship to any of the parties.”) 
 
        Under  Gonzalez‐Lopez,  this  constitutional  violation 
constitutes  a  structural  error  not  subject  to  review  for 
harmlessness. Id., 548 U.S. at 148‐49, 152.  It is impossible to 
know what different choices, if any, Wiener or Volpe would 
have  made  in  how  they  approached  the  pre‐trial  motions, 
how  they  defended  Sellers  at  trial,  and  what  impact  those 
differences  might  have  had  on  the  outcome  of  the 
proceedings.  Id. at 150.  The error affected the framework of 
the  trial  and  pre‐trial  proceedings  and  denied  Sellers  his 
Sixth Amendment right to choice of counsel.  
         
        As a final matter, on May 9, 2011, Sellers moved this 
court for a temporary release on bond pending appeal.  That 
motion to this court is now moot, but in light of the exigent 
situation  regarding  Sellers’s  mother  and  her  declining 
health,  the  district  court  shall  construe  that  motion  as  one 
made to it and shall decide the motion with all due haste. 
 
        The  judgment  and  sentence  below  are  VACATED, 
and  this  case  is  REMANDED  for  a  new  trial,  including  all 
pre‐trial proceedings. The mandate shall issue immediately.